Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-9 are pending. Claims 8-9 are withdrawn as drawn to a non-elected invention. Claims 1-8 have been examined.
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 09/14/2022 is acknowledged.

Priority
This application, Serial No. 16/807567 (PGPub: US2020/0284796) was filed 03/03/2020. This application claims priority to foreign application Japan 2019-042025 filed 03/07/2019. 
Information Disclosure Statements
The Information Disclosure Statements filed 03/03/2020, 07/09/2020 and 08/11/2020 have been considered by the Examiner.
Claim Objections
Claims 1 and 4 is objected to because of the following informalities:  
Claim 1 and 4 recite the words “express” and “expressing” and should be corrected to “expressed”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because the claim recites at line 5 “a labeling step of labeling the target cells and other components” and it is unclear what the “other components” are referring to as the claim previously recited the step of concentrating the target cells with no other components being mentioned as a product of that concentration.
	Claim 1 is indefinite because the claim at lines 7-8 recites “which exclude antigens expressing in epithelial cells and specifically express in target cells, are labeled” and this is confusing as to whether the excluded antigens are both those expressed in epithelial cells and specifically expressed in target cells or alternatively, if the specifically express in target cells is referring to the antibodies that are specifically binding to antigens.
	Claim 5 is indefinite because the claim at lines 6-7 refers to a microchannel device method and it is unclear if the word method is a typo or if a method was omitted from the claim.
	Claim 5 is indefinite at line 9 where it recites “a plurality of communication paths that communicate the first and second channels are provided between the first and second channels” and it is confusing how the plurality of communication paths can communicate the first and second channels.
	Claim 5 is indefinite because at lines 5-6 the method states “concentrating the target cells…with a microchannel device…” and then later at line 13 the claim further states “the target cells are concentrated with a microfluidic device” and it is unclear and confusing as to if multiple microfluidic devices are used.
	Claims 2-4 and 6-7 are also rejected based on their dependence on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Oncotarget, Vol. 7, No. 37, pages 59877-59891, 2016).
	Regarding claim 1, Liu teaches throughout the publication a detection method of detecting CTCs as target cells contained in a test sample (abstract), the method comprising:
a concentration step of concentrating the target cells contained in the test sample (page 59878, right column, first full paragraph, nanostructured platform to capture CTCs from peripheral blood);
a labeling step of labeling the target cells and other components by bringing the concentrated test sample into contact with first labeling antibodies in which antibodies specifically binding to antigens, which exclude antigens expressing in epithelial cells and specifically express in the target cells, are labeled by a first labeling substance, and into contact with second labeling antibodies in which antibodies binding to antigens expressing in the other components excluding the target cells are labeled by a second labeling substance; and
a detection step of detecting, from the test sample, cells that are labeled by the first labeling antibodies and are not labeled by the second labeling antibodies as the target cells (page 59878, right column, validation of CTC-capture antigens – page 59881, cytological characterization of CTCs, targets labeled with CA9 antibodies as the first labeling substance and other components labeled with second labeling substance CD45 antibodies; page 59878, left column, second paragraph, exclusion of epithelial molecules as targets).
Regarding claim 2, Liu teaches the method wherein the target cells are kidney cancer CTCs, and the antibodies of the first labeling antibodies are anti-G250 antibodies specifically binding to G250 antigens specifically expressing in the kidney cancer CTCs (page 59878, left column, last paragraph bridging columns, renal cell carcinoma biomarker CA9 antibodies – identified as G250 in applicant’s specification as filed, paragraph 0066).
Regarding claim 3, Liu teaches the method  wherein the other components are monocular cells containing white blood cells, and the antibodies of the second labeling antibodies are anti-CD45 antibodies binding to CD45 antigens expressing in surfaces of the monocular cells (page 59981, cytological characterization of CTCs).
Regarding claim 4, Liu teaches the method wherein the antigens expressing in the epithelial cells are EpCAMs (page 59878, second column).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Oncotarget, Vol. 7, No. 37, pages 59877-59891, 2016), as applied to claim 1 above, and evidenced by Wang et el. (Vol. 50, Issue 13, Pages 3084-3088), and further in view of Lim et al. (US 2013/0130226, Pub Date: 05/23/2013).
	Regarding claim 5, Liu teaches the method as described above and additionally teaches that the concentration of the target cells takes place on the NanoVelcro chip fabricated by Wang that consists of a patterned silicon nanowire substrate coated with streptavidin, a PDMS chaotic mixer and a home-machined holder set to sandwich a well-aligned PDMS mixer chip with the substrate (page 59886, right column, fabrication section). The NanoVelcro chip described by Liu comprises at least at least a first channel and a second channel that are layered to each other, the test sample flowing in the first and second channels, a plurality of communication paths that communicate the first and second channels are provided between the first and second channels such that the test sample flows from the first channel and the second channel through the communication paths, and the target cells are concentrated with a microchannel device including an entrance provided in the communication path on the first channel side and an exit provided in the communication path on the second channel side, as evidenced by the teachings of Wang et el. (Vol. 50, Issue 13, Pages 3084-3088).
	Liu fails to specifically teach that during the concentration step, the target cells are concentrated by separating the target cells from the other components based on a difference in size of a cell wherein the microchannel device an entrance having a size larger than a size of the target cell and a size of the other component, and the exit having a size smaller than the size of the target cell and larger than the size of the other component.
	Lim teaches throughout the publication a microfluidic device comprising one or more linear channels wherein each channel has a length and a cross-section of a height and a width defining an aspect ratio adapted to isolate diseased blood cells along at least one portion of the cross-section of the channel based on reduced deformability of diseased blood cells as compared to non-diseased blood cells, wherein diseased blood cells flow along a first portion of the channel to a first outlet and non-diseased blood cells flow along a second portion of the channel to a second outlet (abstract). More specifically, as seen at Figure 1A, the device has an entrance channel having a size larger for all for all of the cells to pass through and a constricted outlet portion to filter out unwanted cellular materials from a sample of circulated tumor cells (paragraph 0052).
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the channel dimensions of the nanovelcro device of Liu to include inlet and outlet sizing for size filtration as taught by Lim because it would have been desirable to collect and analyze desired circulating tumor cells separately from other components in a sample (Lim, paragraph 0052).

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Oncotarget, Vol. 7, No. 37, pages 59877-59891, 2016), as applied to claim 1 above, and further in view of Lim et al. (US 2013/0130226, Pub Date: 05/23/2013) and Satelli et al. (US 2016/0009812, Pub Date: 01/14/2016).
Regarding claims 6-7, while Liu fails to teach detecting with flow cytometry and a gating step, Lim et al. (US 2013/0130226, Pub Date: 05/23/2013) teaches the detection step detects the target cells with a flow cytometry based on fluorescence (paragraph 0073) and separates the target cells detected by a separation method of a Flow Shift method that separates cells flowing in a microchannel with air pressure control (see for example, paragraphs 0046, 0098, 0123). It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate within the method of Liu, flow cytometry detection as taught by Lim because it would have been desirable to verify the separation efficiency (Lim, paragraph 0079).
While Liu in view of Lim fails to teach a gating step, Satelli  teaches mean fluorescence intensity was measured using the algorithm provided by FlowJo software and was later evaluated for target presence on the surface. Alternatively, cells obtained after lysis were subjected to dual staining using 84-1 antibody against CSV and CD45 antibody. Samples were compensated using antibody capture Abc beads. Dot plots were plotted with CSV positive gating and CD45 negative gating to enumerate the CTCs in a given sample. Isotype controls were utilized to gate the unstained and non-specific stained cells. Entire cell population was analyzed for CTCs using Attune Flow Cytometer and analyzed using FlowJo software (paragraph 0118). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate within the methods of Lui in view of Lim, a gating step with control samples as to distinguish the target as taught by Satelli because it would have been desirable to perform high level analysis on the cell samples in order to enumerate the circulating tumor cells (Satelli, paragraph 0118).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M GIERE/Primary Examiner, Art Unit 1677